MATTER OF M/V

GLOVE

In FINE Proceedings
PAR-280.11
Decided by Board April 2, 1959
Fine—Section 275(d)—Notice to detain on board not required where alien
stowaway escapes prior to inspection.
Section 278(d) (1) of the 1 95 2 act imposes an absolute duty, without the requirement of notice, upon the responsible parties to detain alien Stowaways
on board the vessel until inspection by an Immigration officer. Statutory
duty exists despite lack of knowledge of stowaways' presence aboard the
vessel until their apprehension ashore.
Ix

RR •

WV GLOVE, which arrirod at Port Arthur, Tonoo, from foreign on
December 22, 1057. Alien stowaways involved : A
M
, F—
G— and G
D—.
DEFORE THE

BOARD

Discussion: On July 18, 1958, this Board dismissed the appeal
from the district director's decision of February 18, 1958, directing
that a penalty of $3,000, $1,000 as to each of the above-named stowaways, be imposed on S C , master, and/or the Port Arthur
Steamship Agency, agents of the vessel. The specific violation
dredged toss the failure to detain the three stowaways aboard the

vessel until they had been inspected by an immigration officer. The
request for mitigation or remission of the penalty was denied.
Having subsequently authorized and heard oral argument on the
motion, same will now be decided on the merits and denied.
The basic facts of this case are not in dispute. The three abovenamed aliens arrived in the United States aboard this vessel, supra,
with the assistance of two members of the crew thereof. They succeeded in leaving the vessel undetected and without inspection by
immigration officers. Two days after the vessel arrived, they were
apprehended ashore at Mobile, Alabama, by Border Patrol officers
of the Immigration Service. They were placed back aboard the vessel and they departed foreign with it.
There is no basis whatsoever for the argument that the prior decisions its this matter, both of the district director and of this Board,
were based upon the erroneous assumption that the party here
299

sought to be charged with responsibility had been served with a
notice to detain on board and deport (Form 1-259) the stowaways.
Boil) the district director and this board were aware of the absence
of any such form, and the decisions were based upon the fact that
the statute imposed on the parties named therein, including the ones
here sought to be charged with liability, an absolute duty to detain
these stowaways aboard the vessel at all times until they had been
inspected by an immigration officer. As to this statutory duty, there
is no requirement of notice.
That is, subsection (d) of section 293 of the Immigration and
Nationality Act sets up a specific procedure for dealing with alien
stowaways and provides a fine of $1,000 for:
(1) Failure to demur (hew oa beard until they have been inspected by an
:Immigration officer;
12) Pallure to detain them on board after inspection, if ordered to do so; or
13) Failure to deport them on the vessel on whirls they arrived or on another vessel of the same line.
(Matter of SS. Saint Tropez, 7 I. & N. Dee, 500 (B.I.A., 1957).)

The absolute statutory duty to detain, without notice, arising under
subsection (1), supra, applies in the present situation, and we have
consistently held that the absolute duty exists despite lack of hno,v1. edge of the stowaways' presence aboard until their apprehension
ashore (2/latt4p elf ,S'S. Monte Mottfttich, 5 I. & N. Dec. 601). The
prior decisions of this Board relied upon by the carrier (Matter of
88. Maria Theresa, F-0414/19, May 22, 1956, unreported; and
Matter of SS. Morning Light, 7 I. & N. Dec. 280), are not controlling
hero for the reason that the stowaways had been inspected and
ordered detained on board, so that the fine proceedings in those
cases were based on subdivision (2) of section 273(d) and not, as
here, subsection (1) thereof. In other words, this case is predicated
on a subsection of the law placing on the parties here sought to be
charged with liability an absolute duty to detain the stowaways
aboard the vessel, without more.
For the reasons set forth in the foregoing paragraph, there is no
validity to the claim of failure on the part of the Service to conform
to the requirements of S CFR 6.1(g) which, in substance, provide
that prior precedent decisions of this Board shall be binding in
matters such as this. Nor is there, on the record before us, any
basis for the claim of failure on the part of the Service to comply
with the terms of S ()FR. 292.4(h) requiring permission to review
the record by the interested parties. It is established on the record,
and conceded, that the responsible parties failed, at the outset, to
take advantage of their right to an "interview" under S CFR 280.12,
but that such privilege was subsequently granted, upon request..
'Under the circumstances, and upon careful consideration of the entire
record, we find that the Service has herein complied with the provi300

sions of 8 CFR 280 which control the imposition and collection of
fines.
Finally, we find no fatal defect, as alleged, in that notice of intention to line (0Orm I-'19) was served on the ,essePs master and the
Port Arthur Shipping Corporation, as agents, whereas the penalty
has been ordered imposed on the Port Arthur Steamship Agency.
In the first place, and as a practical matter, it is established and
conceded that the fine would still lie against the master since the
notice of intention to fine was, in fact, addressed to and acknowledged by him. Secondly, and technically, as a result of the service
of notice of intention to fine, a protest thereto submitted to the
Service was signed by the manager of the Port Arthur Shipping
Agency with no claim of improper service, so that it would appear
that the parties here sought to be charged with responsibility were
on proper notice and that it is now too late to raise the issue of erroneous service. Thirdly, and the determining factor here, is that the
evidence of record establishes proper service.
The notice of intention to fine (Form I-79) was receipted by an
L E, for the Port Arthur Shipping Corporation. The fact
that the Port Arthur Steamship Agency then protested is a clear
indication of the propriety of his acknowledgment. More important,
however, is the fact that, as established by the documents submitted
in support of this motion by counsel, a person who is shown therein
as an owner, operator, and director of the legal entities in question
has indicated that the service was proper. In a letter dated January 27, 1959, to the officer in charge of the Service station at Port
Arthur, Texas, R---F— stated the following:
(1) The Port Arthur Steamship Agency is an operating division of the
Port Arthur Shipping Corporation. No separate offices are maintained and
aelihel is a ps,stiic=sh. Port A ether Chipping Corporation. as the name implies, is a corporation, and the Port Arthur Steamship Agency is an operating
division of the corporation, not a separate legal entity.
(2) A bond or other undertaking of the Port Arthur Shipping Corporation
Is Intended to bind the Port Arthur Steamship Agency.
(3) An act of an employee of the Port Arthur Steamship Agency Is also an
act of an employee of the Port Arthur Shipping Corporation.
Is an employee of the Port Arthur Shipping Agency
(4)
and also an employee of the Port Arthur Shipping Corporation.
Finally, the question of reduction of the amount of the penalty
has been adequately dealt with in prior decisions. Suffice it to say
that none is permitted Limier the statute, despite the master's cooperation (Matter of SS. Monte Mon:7111A, supra).
Order: It is ordered that the motion be and the same is hereby
denied.

301

